The Honorable Johnny Key State Representative 1105 Delwood Lane Mountain Home, AR 72653-5601
Dear Representative Key:
I am writing in response to your request for my opinion concerning the Mountain Home Fire Improvement District ("District)". You state that the District is a rural, unincorporated area that does not have its own fire department and that the City of Mountain Home provides this rural area with fire protection through a contract with the District. You state further that the District does not currently receive "Act 833 funds." This refers to insurance premium tax monies that are distributed to counties and apportioned to fire protection entities pursuant to A.C.A. § 14-284 401 et seq. (Repl. 1998 and Supp. 2003), which is the codification of Act 833 of 1991, as amended.
Your specific questions in this regard are as follows:
  Is an entity such as the Mountain Home Fire Protection District entitled to receive Act 833 funds? If so, can the City of Mountain Home receive directly the Act 833 funds that the Mountain Home Fire Protection District would have received or, in the alternative, can the Mountain Home Fire Protection District receive the Act 833 funds and then turn the Act 833 funds over to the City?
RESPONSE
It is my opinion, in response to your first question, that no fire protection entity is "entitled" to Act 833 funds because the act provides for the distribution of these funds at the local level, according to the discretion of local authorities. Specifically, each county is given a percentage of the premium tax monies which is to be apportioned by the quorum court to fire protection entities and municipalities, based either upon population or need, in accordance with A.C.A. § 14-284-403 wherein it provides:
  The moneys shall be apportioned by each quorum court to the districts and municipalities within the county based upon population unless the County Intergovernmental Cooperation Council notifies the quorum court of the fire protection needs of the districts and municipalities, in which case the moneys shall be apportioned by the quorum court based on those needs. Such funds shall be distributed to municipalities and those certified departments in districts which are in compliance with this subchapter and §§ 20-22-801 — 20-22-809. Fire departments which are not certified by the Office of Fire Protection Services pursuant to §§  20-22-801 — 20-22-809 shall also be eligible to receive moneys disbursed under this section so long as all moneys received or spent directly on equipment, training, capital improvements, or other expenditures necessary for upgrading the service provided by the department.
A.C.A. § 14-284-403(a)(2) (Repl. 1998).
With regard, specifically, to the Mountain Home Fire Protection District, I have no information regarding this particular entity. You have stated that it currently receives no Act 833 funds, and I can only assume that this is by virtue of the distribution that was made pursuant to § 14-284-403, supra. I am not in a position to question that distribution.
This response would appear to render moot your remaining questions concerning the City of Mountain Home's receipt of any Act 833 funds otherwise going to the District.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General